DETAILED ACTION
This Office Action incorporates Examiner’s Amendment and Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 05/26/2021, Claims 1, 5, 11, 18 and 20 are amended. Claims 1-20 are pending. No new matter has been added. 

With respect to the amendment filed on 05/26/2021, see pages 7-10, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney Molly Lawson (Reg. No. 58890) on 09/14/2021.

Please amend claim 17 as below: 

claim 11,  wherein processing the output from the convolutional long short-term memory layer for the sequentially last of the plurality of two- dimensional slices to generate a probability of the disease includes outputting a single set of features from the sequentially last of the plurality of two-dimensional slices to a sigmoid- activated dense layer.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 11 and 18 respectively recite the limitations of: train the disease detection model using an image study and an associated disease label mined from a radiology report generated for the image study, the image study including a sequence of a plurality of two-dimensional slices of a three-dimensional image volume, the disease detection model including a convolutional neural network layer and a convolutional long short-term memory layer, wherein training the disease detection model includes individually extracting a feature of each of the plurality of two-dimensional slices using the convolutional neural network layer; sequentially processing, as time series image data, the feature extracted by the convolutional neural network layer for each of the plurality of two-dimensional slices using the convolutional long short-term memory layer; processing output from the convolutional long short-term memory layer for a sequentially last of the plurality of two-dimensional slices to generate a probability of the disease; comparing the probability to the label; updating the disease detection model based on the comparison; and after the disease detection model is trained, apply the disease detection model to a new image study including a sequence of a plurality of two-dimensional slices of a three-dimensional image volume to generate a probability of the disease for the new image study.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 


 	However, Givon et al., even if combined, fail to teach or suggest train the disease detection model using an image study and an associated disease label mined from a radiology report generated for the image study, the image study including a sequence of a plurality of two-dimensional slices of a three-dimensional image volume, the disease detection model including a convolutional neural network layer and a convolutional long , as time series image data, the feature extracted by the convolutional neural network layer for each of the plurality of two-dimensional slices using the convolutional long short-term memory layer; processing output from the convolutional long short-term memory layer for a sequentially last of the plurality of two-dimensional slices to generate a probability of the disease; comparing the probability to the label; updating the disease detection model based on the comparison; and after the disease detection model is trained, apply the disease detection model to a new image study including a sequence of a plurality of two-dimensional slices of a three-dimensional image volume to generate a probability of the disease for the new image study, as required by claims 1, 11 and 18. Indeed, these references are silent about any such application of disease detection model of new image study that includes sequence of plural two dimensional slices of three dimensional volume in order to generate disease probability. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 11 and 18 allowed. Claims 2-10 are allowed by virtue of their dependency on claim 1. Claims 12-17 are allowed by virtue of their dependency on claim 11. Claims 19 and 20 are allowed by virtue of their dependency on claim 18.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi, Wook-Jin, and Tae-Sun Choi. "Automated pulmonary nodule detection based on three-dimensional shape-based feature descriptor." Computer methods and programs in biomedicine 113.1 (2014): 37-54.
US 10417788


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Pinalben Patel/Examiner, Art Unit 2661